DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Link et al (US PGPub 2008/0014589) teaches various methods for amplifying DNA. One method includes, for example, (a) providing a microfluidic substrate including at least one inlet channel adapted to carry at least one dispersed phase sample fluid and at least one main channel adapted to carry at least one continuous phase fluid, wherein the main channel includes a serpentine line with heating and cooling regions; (b) flowing a sample fluid including one more target DNA molecules to be amplified, PCR primer pair sets, dNTPs, enzymes and buffer components effective to permit PCR amplification through an inlet channel which is in fluid communication with the main channel at a junction, such that the sample fluid forms a plurality of highly uniform, monodisperse droplets in the continuous phase, wherein the junction is heated to 95.degree. C. to provide a hot start, wherein a portion of at least one of the PCR primer pair sets is attached to a semi-solid substrate; (c) reacting the contents of the droplets for at least twenty heating and cooling cycles to permit the PCR amplification of the target DNA molecules. Another method of amplifying DNA includes, for example, (a) providing a microfluidic substrate including at least two inlet channels adapted to carry 
However, Link et al neither teaches nor fairly suggests  a method of detecting a target nucleic acid, the method comprising:  thermally cycling first and second emulsions by passing them through tubing in a spaced relation to one another, the tubing being wound around a central axis of the heating assembly and extending through each thermal zone multiple times, and passing droplets of each emulsion through a detection channel located downstream of the tubing (which is wound around a central axis of the heating assembly) (as claimed in claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797